Citation Nr: 1232201	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO. 06-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a renal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

These matters were before the Board of Veterans' Appeals (Board) in June 2012, on appeal from a February 2006 rating decision of the Waco RO. 

The Veteran provided testimony at a January 2009 hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a renal disability that is related to any incident of active military service, including the use of prescribed medications for any service-connected disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a renal disability are not approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

A December 2005 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above. An additional letter was sent in June 2012. The letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. In April 2006, he was also given notice regarding how VA establishes disability ratings and effective dates of awards for service-connected disorders.

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate the claim. The claims file contains service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, private treatment records, and July 2011 and June 2012 VA examinations. The examinations by the same examiner were thorough in nature and adequate for the purposes of deciding this claim. 

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. 



The June 2012 VA examination and the receipt of all treatment records since July 2011 substantially complied with the Board's prior remand and the record is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)).  Although the remand specifically requested to obtain a copy of a scheduled sonogram, a March 2007 VA treatment record noted that the Veteran was scheduled but failed to show for that appointment. The Veteran has not challenged the adequacy of these examinations or any post-remand development. 

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. The VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

All evidence constructively of record has been secured. Thus, VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.


The Merits of the Claims

The Veteran contends that his renal disorder is a result of service and/or prescribed medications for his low back disorder. (See Hearing Transcript pp. 4-14, and 26). The Board presently finds that the preponderance of the evidence is against a showing that the Veteran's disorder is related to either service or prescribed medications for a service-connected disorder and the claim will be denied. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay persons are not competent to opine as to medical etiology or render medical opinions. See Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs are unavailable through no fault of his own. Only one record from August 1953 has been secured - an undated service department treatment record, received by VA on January 26, 1979, that includes a diagram of positions he is supposed to undertaken by "Dr. Hilderbrand at V.A. Hospital" and notations prescribing bed rest for two weeks, heat or ice on the back four times a day, aspirin two to three times every four hours, robaxin, and codeine. (See Undated Treatment Document, date-stamped as received by VA on January 26, 1979).



There is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.

A May 1962 ultrasound study showed a cystic lesion in the right kidney. The exact etiology was unclear. Differential diagnoses were an infected cyst or resolving hematoma.

A December 1992 VA general examination noted that a renal sonogram showed a renal cyst of the right kidney.

A September 1995 Dallas County Hospital treatment record noted that the Veteran had been taking non-steroidal anti-inflammatory medications (NSAIDS) for 3 days secondary to left ear pain. A September 1995 private treatment record noted history of duodenal ulcer in 1993 with recurrence most likely due to NSAIDs.

The March 2007 VA treatment record noted the Veteran was to be evaluated for "renal fx" and reflected he was prescribed medication for diabetic nephropathy.  The July 2011 VA records reflect incontinence.

The SSA records were not pertinent to the issue on appeal and pertained to hypertension, low back syndrome, status-post gunshot wound to the head, chronic dizziness, hearing loss, and headaches.  

The Veteran underwent a VA examination in July 2011. The VA examining physician did not review the claims file. He diagnosed the Veteran with chronic kidney disease. The Veteran told the VA examiner that he did not claim that his kidney condition was due to medications. However, the Veteran's records indicated elevated creatine levels since 1992, but that the Veteran's risk factors for the development of chronic kidney disease included hypertension and diabetes. The examiner noted that NSAIDs were a well recognized cause of acute renal dysfunction. However, the examiner noted that the Veteran's renal dysfunction was not from taking NSAIDs. 

The examiner noted that studies published in the Physicians' Health Study (Journal of the American Medical Association or "AMA" dated in 2001) and the Nurses' Health Study (Archives of Internal Medicine 2004) failed to show an association between high levels of cumulative lifetime NSAID intake and a decrease in renal function. Therefore, based on the above referenced studies, the examiner stated that it was unlikely that this Veteran's chronic kidney disease was a result of medications that were taken for his lower back symptoms. His chronic kidney disease was most likely due to longstanding hypertension.

A September 2011 VA addendum indicates the claims file was reviewed. The physician noted pertinent aspects of the Veteran's medical history and stated that the Veteran reported taking NSAIDS for his low back pain when he was treated for an ulcer in 1995. The medical indication for the non-steroidal anti-inflammatory drugs was not recorded in the medical record.

The Veteran was afforded another VA examination with the same examiner from the July 2011 VA examination in June 2012. The VA physician reviewed the claims file. He concluded that the renal condition was not related to the Veteran's renal disorder or stomach disorder.  It did not begin during the service or was related to any incidence of service. He noted that the Veteran was not on any current medications for his lower back that would affect his renal function. His explanation was the same as the July 2011 opinion.

After reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a renal disorder.

As noted by the VA examiner, the Veteran did not have difficulty with elevated creatinine levels until 1992.  He stated that the Veteran's risk factors for the development of chronic kidney disease included hypertension and diabetes. He noted that studies failed to show an association between even high levels of cumulative lifetime NSAID intake and a decrease in renal function. Therefore, based on the above referenced studies, it was unlikely that this Veteran's chronic kidney disease was a result of medications that were taken for his lower back. The physician reiterated that the Veteran's chronic kidney disease was most likely due to longstanding hypertension.

The most recent VA examination report reflects that the examiner thoroughly reviewed the records and was aware of the Veteran's treatment history as well as his contentions as to why is renal dysfunction is not related service. Further, that opinion is explained and supported. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The Veteran has submitted no medical evidence to the contrary.

The Board has considered the assertions of the Veteran in support of his claim that he has a renal disorder as a result of his service. While the Veteran may be competent to describe symptoms, there is no evidence that he possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis or medical causation of renal dysfunction, which requires significant medical testing and knowledge. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). His subjective report of symptoms has been investigated by competent medical examiners.  His allegation that he has a renal disorder that is related to service-connected prescribed medications is not substantiated. 

Absent probative medical evidence of a renal disorder during the Veteran's period of active service, continuity of symptomatology after such period of active service, a current diagnosis of the disorder and a nexus between such currently diagnosed disorder and service, service connection will be denied. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. However, doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
ORDER

Service connection for a renal disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


